Citation Nr: 0322177	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for an acquired 
mental disorder has been received.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found new and 
material evidence has not been received.


FINDINGS OF FACT

1.  The appellant currently is diagnosed with chronic 
undifferentiated schizophrenia.

2.  An October 1994 rating decision denied service connection 
for an acquired mental disorder.  It was held that there was 
no showing of an acquired psychiatric disorder in service or 
thereafter.  The appellant was notified of the decision that 
same month.  He did not timely disagree with that 
determination.  The decision became final in October 1995.

3.  The October 1994 rating decision is the last final 
decision on the issue of service connection for an acquired 
mental disorder.

4.  The appellant claims that his acquired mental disorder 
symptomatology began while he was in active service.

5.  The October 1994 decision was made without consideration 
of extant clinical and in-patient clinical service medical 
records.  Medical records received after the last final 
denial now show acquired psychiatric pathology.

6.  Evidence submitted by the appellant since the October 
1994 rating decision, when considered either alone or in 
connection with the other evidence of record assembled, is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the appellant's claim for 
service connection for an acquired mental disorder.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for an acquired mental disorder has been received.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  

Historically, the appellant filed his original claim in May 
1994.  The October 1994 rating decision denied the claim.  It 
was held that there was no evidence of acquired psychiatric 
pathology in service or thereafter.  He was provided with 
notice of that decision and the appellant did not submit a 
notice of disagreement.  That is the last final denial on any 
basis.  He applied to reopen his claim in March 2001.  In 
support of his claim, the appellant referenced private 
treatment records located at the Southeastern Mental Health 
Center, Wilmington, North Carolina.  The appellant also 
averred that his symptoms began while he was in active 
service.

In his April 2002 substantive appeal, the appellant stated 
that he was hospitalized in the Army Hospital in Stuttgart, 
Germany, which he avers was due to his self-medication with 
alcohol.  The appellant avers that this was the initial 
manifestation of his acquired mental disorder.

Pursuant to authority then in effect, see, e.g., 38 C.F.R. 
§ 19.9 (2002), the Board obtained the treatment records 
referenced by the appellant.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The appellant asserts that his abuse of alcohol while in 
service actually was self-medication of early depression 
symptomatology.  The clinical and in-patient clinical records 
of the appellant's treatment at Stuttgart, Germany, address 
alcohol detoxification and an examiner's assessment of 
whether appellant manifested an acquired mental disorder at 
the time.  This evidence is new in the sense that it was not 
previously considered.  Further, the Board finds that it is 
material in that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

It is further noted that the prior denial was on the basis 
that acquired psychiatric pathology was not shown in service 
or thereafter.  Evidence on file since the 1994 final 
decision now shows diagnoses of acquired psychiatric 
disorder.  This too is considered new and material warranting 
reopening of the claim.


ORDER

The appellant's claim for service connection for an acquired 
mental disorder is reopened, and the appeal is granted to 
that extent.


REMAND

During the initial review of this case, the Board determined 
that additional development was necessary and directed that 
development pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).  That authority, however, has 
been significantly restricted.  In Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Court of Appeals for the Federal 
Circuit held that, in most cases, in the absence of a waiver, 
the Board does not have the statutory authority to obtain 
additional evidence and consider it in its decision without 
first remanding the case to the agency of original 
jurisdiction, in this case, the RO.  Pursuant to the Board's 
developmental actions, new evidence in the form of clinical 
and in-patient clinical records has been received which has 
not been reviewed by the RO.  Further, the appellant has not 
waived that requirement, and, under the circumstances, a VA 
medical review is indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO shall arrange for a 
psychiatric examination of the appellant 
at the appropriate VA medical facility.  
Provide the case file to the examiner.  
Request the VA medical examiner to review 
the case file, evaluate the appellant, 
and render an opinion as to whether the 
appellant currently has an acquired 
mental disorder; and, if so, the etiology 
of any diagnosed acquired mental 
disorder.  Request the examiner to render 
an opinion on whether it is at least as 
likely as not that the appellant 
manifested an acquired mental disorder 
while in military service.  If the 
examiner cannot render an opinion other 
than on the basis of speculation or mere 
conjecture, please state so for the 
record.

2.  After the above development is 
complete, the RO shall review the 
evidence added to the record since the 
last supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case and allow an opportunity to 
respond.  Then, if all is in order, 
return the case to the Board for further 
appellate review.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




